                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHELLE RIVERA,
          Plaintiff,

v.                                                                       CV No. 19-625 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,
              Defendant.


               ORDER GRANTING IN PART MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant Commissioner’s First

Unopposed Motion for Extension of Time (the “Motion”), (Doc. 22), filed March 12, 2020.

In the Motion, Defendant requests a thirty-day extension to file his response to Plaintiff’s

Motion to Remand to Agency with Supporting Memorandum, (Doc. 21). (Doc. 22 at 2).

The Court, having reviewed the Motion and noting it is unopposed, finds it shall be

GRANTED IN PART.

       IT IS THEREFORE ORDERED that Defendant shall have until April 7, 2020, to

file his response; and Plaintiff shall have until April 21, 2020 to file a Reply.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
